DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 17 December 2021 is hereby acknowledged. Claims 1-9 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The rejections over US 2012/0301621 set forth in the office action dated 21 September 2021 are maintained, and are set forth below for convenience. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301621 (“Dombrowski”) in view of Huntsman, Jeffamine D-230 Polyetheramine Technical Bulletin (2015) (“Huntsman”).
As to claims 1, 2, and 6, Dombrowski teaches a water based composite resin that is a stable aqueous dispersion of polymer particles imbibed with epoxy resin, thus a modifying agent comprising an aqueous dispersion comprising an epoxy containing resin. Dombrowski teaches the composition is cured with water curable hardener. While not exemplified, Dombrowski teaches the hardener may be polyoxypropylene diamines (para. 0030, 0031), thus an aqueous solution comprising a polymer of polyetheramine. Moreover, Huntsman teaches that polyoxypropylene diamines that are water soluble may be used as epoxy curing agents. As such, Dombrowski in view of Huntsman simultaneously teaches the composition of an aqueous solution containing water soluble polyetheramine and aqueous dispersion comprising epoxy containing resin. 
Dombrowski teaches that the composition may be applied to substrates including wood (para. 0033). While Dombrowski does not describe the composition as “impregnating,” it would be expected, given the identity of the components, that applying the composition to wood, a cellulosic material, would result in impregnation of the cellulosic material, and thus Dombrowski suggests providing cellulosic material, and concurrently (as required by claim 6) applying the first and second treatment material. 

As to claim 4, Dombrowski teaches the recited epoxy compounds (para. 0012).
As to claim 5, Dombrowski teaches the thermoplastic polymer may be acrylic latex as a preferred embodiment (para. 0013; see examples 5-8, all using acrylic latex imbibed with epoxy).
As to claim 7, Dombrowski teaches numerous additives may be included in the composition, thus impregnating cellulose with an additive (para. 0035).
As to claim 8, Dombrowski teaches that the treatment forms a coating (para. 0035), and teaches that such material provides corrosion resistance (para. 0058), and as such is presumed to have sealing characteristics against moisture.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301621 (“Dombrowski”) in view of Huntsman, Jeffamine D-230 Polyetheramine Technical Bulletin (2015) (“Huntsman”) as applied to claim 1, further in view of US 5,249,746 (“Kaneko”).
Dombrowski does not explicitly state the process is carried out at pressure greater or lower than ambient, but does teach spraying (para. 0070). As taught by Kaneko, typical paint sprayers operate at up to 3 kgf/cm2, which includes pressures below and especially above ambient pressure (approximately 1 kgf/cm2, converting from 1 atm). As such, it would be obvious to spray the composition, thus the first and second impregnation treatment, at pressures other than ambient.

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. With respect to the rejections over Dombrowski, applicant’s argument that Dombrowski only teaches treating a material with epoxy and the curing agent, such as polyetheramine does not .
	Applicant’s amendment to claim 8 has overcome the prior rejection under 35 USC 112(b). The prior rejections over WO 2017/003722 are withdrawn under 35 USC 102(b)(2)(C) pursuant to applicant’s common ownership statement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764